Name: 2012/590/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the Euratom Supply Agency for the financial year 2010
 Type: Decision
 Subject Matter: budget;  European construction;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/253 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the Euratom Supply Agency for the financial year 2010 (2012/590/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Euratom Supply Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the Euratom Supply Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Decision 2008/114/EC, Euratom of 12 February 2008 establishing Statutes for the Euratom Supply Agency (3), and in particular Article 8 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0131/2012), 1. Grants the Director-General of the Euratom Supply Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director-General of the Euratom Supply Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 6. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 41, 15.2.2008, p. 15. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS Euratom Supply Agency 2007 2008 2009 Performance n.a. n.a. n.a. Budgetary and Financial Management 38,7 % of the appropriations were carried over In the absence of an autonomous budget, the Agency is de facto integrated in the Commission. this situation raises the issues of the need to maintain the Agency in its current form and organisation In 2009 the Agency did not receive any subsidy to cover its operations and that the Commission bore all expenses incurred by the Agency for the implementation of the 2009 budget. The Agency is de facto integrated into the Commission Human Resources n.a. n.a. Acknowledges that, in accordance with Article 3 of its Statutes, the Agency has selected its own internal auditor, who took up his duties only on 1 July 2009 Internal Audit n.a. n.a. n.a.